DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are examined herein.
Claims 3, 10, and 16 are rejected under 35 USC 112(a).
Claims 3, 10, and 16 are rejected under 35 USC 112(b).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 USC 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
	Claims 14-20 are directed to a computer program product comprising a “computer-readable storage medium”. The published specification at [0081] reads “A computer readable storage medium, as
used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. This is a clear and unmistakable disclaimer of signals per se for the claim term “computer-readable storage medium”. See MPEP 2111.01, subsection IV.B.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 3, 10 and 16 recite “wherein the classifier model is trained using machine learning to rank order each of the plurality of system log entries”. As per MPEP 2161.01, a computer-implemented functional claim limitation may lack adequate written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail to that one of ordinary skill in the art would understand how the inventor intended the function to be performed. The specification at [0067] describes a classifier model which determines a correlation value that maps a description to an appropriate action. [0070] describes a ranking model which is trained using machine learning to rank order the system log entries. However, the specification does not describe a single model (“the classifier model”) which performs both of these function. The specification is silent as to how such a combined model would be implemented or trained.  
The specification appears to provide support for “wherein a ranking model is trained using machine learning to rank order each of the plurality of system log entries”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 3, 10 and 16 recite “wherein the classifier model is trained using machine learning to rank order each of the plurality of system log entries”. As per MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.” As described above with respect to the rejection under 35 USC 112(a), the specification does not describe a single model which performs both the classification and the ranking. This inconsistency between the claimed subject matter and the specification renders the scope of the claim uncertain. For example, should a “classifier model” be interpreted as potentially encompassing two separate models, one of which performs classification and a second of which performs ranking? For the purposes of examination, this limitation is being interpreted as  “wherein a ranking model is trained using machine learning to rank order each of the plurality of system log entries”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-7 are directed to a method; claims 8-13 are directed to a system comprising at least a computer; and claims 14-20 are directed to a computer program product comprising a computer-readable storage medium for which the specification disclaims transitory signals per se (see Claim Interpretation). Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 1 includes the following recitation of an abstract idea
	extracting…at least one keyword from a natural language description of an action (Extracting a keyword from a natural language description of an action is practical to perform in the human mind. This is a recitation of a mental process. Note also that the analysis of natural language in this context by a human is described at published [0016].)
	…determining a classification of the action based on a correlation value (Determining a classification of an action based on a correlation value is practical to perform in the human mind. For example, a person could determine that the classification is particular value when the correlation is greater than a threshold. This is a recitation of a mental process. Note that the claim recites only using the correlation, not computing it; though if it did recite the computation this would be a recitation of a mathematical concept.)
	…identifying a request flow associated with the action based on the classification of the action; and (Identifying a request flow associated with the action based on the classification of the action is practical to implement in the human mind. For example, this encompasses simply matching a particular action to a particular request flow, which could be accomplished via rote memorization. Note also that the identification of request flows in this context by a human is described at published [0016].))
	
	Claim 2 recites at least the abstract idea identified above regarding claim 1. Claim 2 further recites
	further comprising segmenting a user request requesting the action into a plurality of segments that include: a user segment that identifies the user session; a timing segment that identifies a timeframe during which performing the action the user requested was attempted; and an action segment from which the at least one keyword is extracted. (Segmenting a user request into a plurality of segments is practical to perform in the human mind. An example is provided in Figure 9, which is practical to segment in the human mind.)

	Claim 3 recites at least the abstract idea identified above regarding claim 2. Claim 3 further recites
	to rank order each of the plurality of system log entries based on a user indicator, a timing indicator, and the at least one keyword. (Ranking an order of the system log entries based on a user indicator, a timing indicator, and at least one keyword is practical to perform in the human mind. This is a recitation of a mental process.)

	Claim 4 recites at least the abstract idea identified above regarding claim 1. 

	Claim 5 recites at least the abstract idea identified above regarding claim 1. Claim 5 further recites 
	further comprising generating a corpus of training data for training the classifier model. (To the extent that the limitation encompasses generating a plurality of data points to be used for training the classifier model, this is practical to perform in the human mind. For example, a data point that could be used in the training data is that the keyword “downloaded” correlates to a “download” action. This is a recitation of a mental process.)

	Claim 6 recites at least the abstract idea identified above regarding claim 5.

	Claim 7 recites at least the abstract idea identified above regarding claim 5. Claim 7 further recites
	normalizing at least one log (Normalizing a log is practical to perform in the human mind. For example, this could encompass not including certain information in the normalized log. See published specification at [0072].)

	Claims 8-13 recite substantially similar subject matter to claims 1-5 and 7, respectively, and recite the same respective abstract idea.

	Claims 14-20 recite substantially similar subject matter to claims 1-7, respectively, and recite the same respective abstract idea.

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claim 1 recites the following additional elements, which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application.
	with a computer (This is a high level recitation of generic computer equipment programmed to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	…which a user requests that a resource-provisioning system perform during a user session; (This is a limitation of the type or source of data to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	…generated by a classifier model trained using machine learning to classify actions performed by the resource-provisioning system based on the at least one keyword; (This is a limitation of the type or source of data to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h). Note that the claim does not positively recite either training the classifier or executing the classifier.)
	…returning at least one system log entry corresponding to the request flow. (This is a high level recitation of a returning a result of performing the abstract idea. The claim recites only the idea of an outcome (i.e., the “returning” of the log entry corresponding to the request flow), but does not recite any details as to how the outcome is accomplished. Moreover, the computer is used as a tool to perform an existing process. This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	The claim does not represent an improvement to computer technology or any other technology.

	Claim 2 does integrate the abstract idea into a practical application for the same reasons given above with respect to claim 1. The claim does not represent an improvement to computer technology or any other technology.

Claim 3 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claims upon which it depends, do not integrate the abstract idea into a practical application. 
	wherein the at least one system log entry comprises a plurality of system log entries and (This is a limitation on the type or source of data to be used in performing the abstract idea. This is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
wherein the classifier model is trained using machine learning (This is being interpreted as a characteristic of the classifier model rather than as a positively recited step of training the model. This is a further limitation on the type or source of data to be used in performing the abstract idea since the claim recites only using an output of the model (see discussion in claim 1).  Even if the limitation were to be interpreted or amended to be a positively recited step of training the classifier using machine learning, the training is a high level recitation of configuring the classifier model to perform an abstract idea. The claim does not indicate how the outcome (i.e., the classifier model trained to perform the identified function) is to be achieved and uses the computer merely as a tool for performing an existing process (i.e., training a classifier). This is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	The claim does not represent an improvement to computer technology or any other technology.

Claim 4 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claims upon which it depends, do not integrate the abstract idea into a practical application.
	wherein the classifier model comprises a multilayer perceptron. (This is a further limitation on the type or source of data to be used in performing the abstract idea since the claim recites only using an output of the model (see discussion in claim 1).  Limiting the type or source of data to be used is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	The claim does not represent an improvement to computer technology or any other technology.

Claim 5 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claims upon which it depends, do not integrate the abstract idea into a practical application.
a corpus of training data (To the extent that the broadest reasonable interpretation of “corpus” encompasses a computer storage, this is a recitation of generic computer equipment configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	The claim does not represent an improvement to computer technology or any other technology.

Claim 6 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claims upon which it depends, do not integrate the abstract idea into a practical application.
	creating an input document (Creating an input document is a part of gathering information for performing the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	comprising a user request and system log entries corresponding to a request flow associated with the user request; (This limitation identifies a particular type or source of data to be used in performing the abstract idea, which is an attempt to limit the abstract idea to particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	adding to the input document (Adding to the document is a part of gathering information for performing the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	at least one keyword extracted from a natural language description of the user request; (This limitation identifies a particular type or source of data to be used in performing the abstract idea, which is an attempt to limit the abstract idea to particular field of use or technological environment. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	indexing the input document; and (Indexing the document is a part of gathering information for performing the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
electronically storing the input document in at least one of a search engine, file system, and database comprising the corpus of training data. (Storing the document is a part of gathering information for performing the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	The claim does not represent an improvement to computer technology or any other technology.

Claim 7 recites the following additional elements which, considered individually and as an ordered combination with the additional elements from the claims upon which it depends, do not integrate the abstract idea into a practical application.
	further comprising adding data to the corpus of training data to refine the classifier model, 
wherein the adding comprises: (Adding data to the corpus is a part of gathering information for performing the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). The recitation of “to refine the classifier model” is a statement of an intended use of the data, but the claim does not require actually refining the classifier.)
	electronically recording a natural language description of a user request; (This limitation gathers data of a particular type or source which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	collecting…at least one log comprising system log entries corresponding to the user request; (This limitation gathers data of a particular type or source which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	creating an input document (Creating an input document is a part of gathering information for performing the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	from the at least one log by adding to the at least one log at least one keyword extracted from the user request; and (This limitation gathers data of a particular type or source which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
adding the input document to a database comprising the corpus of training data. (Creating an input document is a part of gathering information for performing the abstract idea, which is insignificant extra-solution activity. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	The claim does not represent an improvement to computer technology or any other technology.

Claim 8 recites the following additional elements, which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application.
A system, comprising: a computer having at least one processor programmed to initiate executable operations, the executable operations including: (This is a high level recitation of generic computer equipment configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
The remainder of claim 8 is substantially similar to claim 1 and recites substantially similar additional elements, which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application for the same reasons identified above regarding claim 1.

Claims 9-13 are substantially similar to claims 2-5 and 7, respectively, and recite substantially similar additional elements, which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application for the same reasons identified above.

Claim 14 recites the following additional elements, which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application.
A computer program product, comprising: a computer-readable storage medium having program code stored thereon, the program code executable by computer hardware to initiate operations including: (This is a high level recitation of generic computer equipment configured to perform the abstract idea, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
The remainder of claim 14 is substantially similar to claim 1 and recites substantially similar additional elements, which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application for the same reasons identified above regarding claim 1.

Claims 15-20 are substantially similar to claims 2-7, respectively, and recite substantially similar additional elements, which, considered individually and as an ordered combination, do not integrate the abstract idea into a practical application for the same reasons identified above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
	
	The additional elements recited in claims 1-5 do not amount to significantly more than the abstract idea for the reasons given above at Step 2A, Prong 2.
	
The additional elements recited in claim 6 do not amount to significantly more than the abstract idea for the reasons given above at Step 2A, Prong 2. Furthermore, the limitations identified as insignificant extra-solution activity are also well-understood, routine, conventional:
	creating an input document (Electronic recordkeeping and storing and retrieving information are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), Section II, example iii. Electronic recordkeeping and iv. Storing and retrieving information in memory.)
	…adding to the input document  (Electronic recordkeeping and storing and retrieving information are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), Section II, example iii. Electronic recordkeeping and iv. Storing and retrieving information in memory.)
	…indexing the input document; and  (Electronic recordkeeping and storing and retrieving information are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), Section II, example iii. Electronic recordkeeping and iv. Storing and retrieving information in memory.)
	electronically storing the input document in at least one of a search engine, file system, and database comprising the corpus of training data. (Electronic recordkeeping and storing and retrieving information are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), Section II, example iii. Electronic recordkeeping and iv. Storing and retrieving information in memory.)

	The additional elements recited in claim 7 do not amount to significantly more than the abstract idea for the reasons given above at Step 2A, Prong 2. Furthermore, the limitations identified as insignificant extra-solution activity are also well-understood, routine, conventional:
	further comprising adding data to the corpus of training data to refine the classifier model, 
wherein the adding comprises: (Electronic recordkeeping and storing and retrieving information are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), Section II, example iii. Electronic recordkeeping and iv. Storing and retrieving information in memory.)
	…creating an input document (Electronic recordkeeping and storing and retrieving information are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), Section II, example iii. Electronic recordkeeping and iv. Storing and retrieving information in memory.)
	…adding the input document to a database comprising the corpus of training data. (Electronic recordkeeping and storing and retrieving information are well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), Section II, example iii. Electronic recordkeeping and iv. Storing and retrieving information in memory.)

	Claims 8-20 do not amount to significantly more than the abstract idea for the same reasons they do not integrate the abstract idea into a practical application at Step 2A, Prong 2. Furthermore, claims 13 and 20 recite limitations which are substantially similar to the limitations identified in claim 7 as being well-understood, routine, conventional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Wilson” (US 2020/0193239 A1) in view of “Adinarayan” (US 2016/0224401 A1).

	Regarding claim 1, Wilson teaches
	A method, comprising: (Abstract describes a method for classification of objects. Figure 2 provides an overview of the system.) 
	extracting, with a computer, at least one keyword from a natural language description of an action which a user requests that a resource-provisioning system perform during a user session; (Figure 2, element 282 shows a clique similarity analyzer. Figure 3 illustrates an example of the clique similarity analyzer and is described at [0074-0077]. In particular, [0074] provides an example of a natural language description of an action which a user requests that a resource-provisioning system perform during a user session “Hi, can’t open my file, there is no text shown”. [0074-0075] indicates that tokens or k-skip-n-grams (either of which may be reasonably interpreted as falling within the broadest reasonable interpretation of “keyword”) are extracted from the NL phrase. The action which the user requested is the “opening file” action as described at [0074]. [0024] indicates that the method may be computer implemented. The system from which the user is attempting to open the file is being interpreted as a “resource-provisioning system” because it provides resources such as files.)
	determining a classification of the action based on a correlation value generated by a classifier model trained using machine learning to classify actions performed by the resource-provisioning system based on the at least one keyword; (Figure 2, element 280 shows a sequence classifier. The classifier subcomponent 286 is described at [0072], where it is indicated that the classification is based on the clique similarity, which depends on the keywords as described with respect to the previous limitation. [0028] clarifies that the classification which is determined is a classification of an action performed by the resource-provisioning system such as “opening file”. The classification is based on a value such as a probability or likelihood (interpreted as falling within the broadest reasonable interpretation of a “correlation value”) output by the classifier as described at [0081].)
	identifying [content] associated with the action based on the classification of the action; and returning [content]. (Figure 4, step 416-418 accesses content associated with the event type and returns the content. This is described in more detail at [0096].)
	Wilson does not appear to explicitly teach 
	identifying a request flow…
	returning at least one system log entry corresponding to the request flow.
	However, Adinarayan—directed to analogous art—teaches
	identifying a request flow… (Figure 2 illustrates a method for identifying solutions to application execution problems. A problem may be detected at decision block 220. When this occurs, events from log files are extracted at step 225. [0026] clarifies that it is “events associated with the application” which are extracted and used to identify a pattern. [0018-0019] indicates that the log files may correspond to user requests. 
	returning at least one system log entry corresponding to the request flow. ([0021] describes providing the extracted log data to an administrator or support engineer.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Wilson to identify a request flow and return at least one system log entry corresponding to the request flow as taught by Adinarayan because this allows the administrator/engineer to “navigate the relevant grouped logs from a single interface to identify problem patterns and to locate root cause events” as described by Adinarayan at [0021].

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Wilson teaches
	further comprising segmenting a user request requesting the action into a plurality of segments that include ([0071] describes the processing of a sequence which includes extracting metadata (i.e., segmenting the metadata from the remainder of the sequence). [0073-0074] indicates that a clique similarity analyzer may be applied. The extraction of metadata (i.e., the separation of the metadata from the NL query is a first segmentation. [0072] indicates that the metadata may be transformed into a vector, the components of which are “segments” of the vector.)
	a user segment that identifies the user session; ([0071] indicates that user name may be included in the metadata.)
	a timing segment that identifies a timeframe during which performing the action the user requested was attempted; and ([0071] indicates that a timestamp may be included in the metadata.)
	an action segment from which the at least one keyword is extracted. ([0073] indicates that a clique similarity analyzer may be applied. This is described at [0074], where the natural language phrase is parsed to determine keywords.)

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Wilson teaches
	wherein the classifier model comprises a multilayer perceptron. ([0010] indicates that the classifier may be a neural network with at least two hidden layers.)

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Wilson teaches
	further comprising generating a corpus of training data for training the classifier model. ([0121] describes processing labeled data and using the processed data to train the model. The processed labeled data may be reasonably interpreted as a corpus of training data. [0103] indicates that the labels may be a clique.)

	Regarding claim 6, the rejection of claim 5 is incorporated herein. Furthermore, Wilson teaches
	wherein the generating a corpus of training data comprises: 	creating an [association] comprising a user request ([0121] describes processing labeled data and using the processed data to train the model. The processed labeled data may be reasonably interpreted as a corpus of training data. [0103] indicates that the labels may be a clique. The broadest reasonable interpretation of “document” encompasses electronic matter that provides information. In this case, the “document” is taken to be comprised at least of the user request.)
	…adding to the [association] at least one keyword extracted from a natural language description of the user request; ([0121] describes processing labeled data and using the processed data to train the model. [0103] indicates that the labels may be a clique. As illustrated in Figure 3A and described at [0074], a “clique” includes keywords of the request. The association of the clique label (i.e., keywords) with the user request is interpreted as adding it to the  The cliques in turn are associated with an error type (e.g., “opening file”), see [0074].)
	…electronically storing the input document in at least one of a search engine, file system, and database comprising the corpus of training data. ([0086], especially “Data store 234 may store a stream of sequence and/or labelled training data.”)
	Wilson does not appear to explicitly teach 
	creating an input document comprising…system log entries corresponding to a request flow associated with the user request;
	…indexing the input document; and
	However, Adinarayan—directed to analogous art—teaches
	creating an input document comprising [an error description] and system log entries corresponding to a request flow associated with the user request; …indexing the input document; and ([0019] describes creating files/documents including the log data along with additional information such as an error type and indexing this data. In the combination with Wilson, the error type determined by Wilson would correspond to the error type used by Adinarayan and all data pertaining to the logs determined in the combination would be stored in the log files (i.e., input documents) taught by Adinarayan.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. Moreover, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Wilson to process the data as taught by Adinarayan because this allows for the data to be searched as described by Adinarayan at [0021].
	
	Regarding claim 7, the rejection of claim 5 is incorporated herein. Furthermore, Wilson teaches
	further comprising adding data to the corpus of training data to refine the classifier model, wherein the adding comprises: ([0084] describes re-training the model as newly emergent issues are detected or new sequences are observed when new sequences/requests are received. [0121] describes processing labeled data and using the processed data to train the model. The processed labeled data may be reasonably interpreted as a corpus of training data. [0103] indicates that the labels may be a clique.)
	electronically recording a natural language description of a user request; (In particular, [0074] provides an example of a natural language description of an action which a user requests that a resource-provisioning system perform during a user session “Hi, can’t open my file, there is no text shown”. [0024] indicates that the method may be computer implemented. [0121] describes processing labeled data and using the processed data to train the model. [0086], especially “Data store 234 may store a stream of sequence and/or labelled training data.” [0103] indicates that the labels may be a clique. As illustrated in Figure 3A and described at [0074], a “clique” includes keywords of the request. The association of the clique label (i.e., keywords) with the user request is interpreted as adding it to the document (i.e., electronic matter providing information) including the user request. The cliques in turn are associated with an error type (e.g., “opening file”), see [0074].)
	…adding the [training data] to a database comprising the corpus of training data. ([0086], especially “Data store 234 may store a stream of sequence and/or labelled training data.”)
	Wilson does not appear to explicitly teach 
	collecting and normalizing at least one log comprising system log entries corresponding to the user request;
	creating an input document from the at least one log by adding to the at least one log at least one keyword extracted from the user request; and
	However, Adinarayan—directed to analogous art—teaches
	collecting and normalizing at least one log comprising system log entries corresponding to the user request;  creating an input document from the at least one log by adding to the at least one log at least one keyword extracted from the user request; and adding the input file to a database ([0019] describes ingesting (i.e., collecting) and annotating (i.e., normalizing) the logs, including logs corresponding to an error (i.e., the issue taught by Wilson and described above). [0019] goes on to describe creating files/documents including the log data along with additional information such as an error type and indexing this data. [0032] describes storing data in a storage device In the combination with Wilson, the error type determined by Wilson would correspond to the error type used by Adinarayan, and all data pertaining to the logs determined in the combination would be stored in the log files (i.e., input documents) taught by Adinarayan.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. Moreover, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Wilson to process the data as taught by Adinarayan because this allows for the data to be searched as described by Adinarayan at [0021].

	Regarding claim 8, Wilson teaches
	A system, comprising: a computer having at least one processor programmed to initiate executable operations, the executable operations including: (Figure 7 shows a computing device comprising a processor which may implement the disclosed invention. This is described in detail at [0122-0128].)
	The remainder of claim 8 is substantially similar to claim 1; claim 8 is rejected with the same rationale, mutatis mutandis.

	Claims 9 and 11-13 are substantially similar to claims 2, 4-5 and 7, respectively, and are rejected with the same rationale in view of the rejection of claim 8, mutatis mutandis.

	Regarding claim 14, Wilson teaches
	A computer program product, comprising: a computer-readable storage medium having program code stored thereon, the program code executable by computer hardware to initiate operations including: ([0024] describes an embodiment as computer-usable instructions stored on a computer-storage media. This may be executed by a computer system such as Figure 7. See description at [0122-0128].)
 	The remainder of claim 14 is substantially similar to claim 1; claim 14 is rejected with the same rationale, mutatis mutandis.

	Claims 15 and 17-20 are substantially similar to claims 2 and 4-7, respectively, and are rejected with the same rationale in view of the rejection of claim 14, mutatis mutandis.

	Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Wilson” (US 2020/0193239 A1) in view of “Adinarayan” (US 2016/0224401 A1), further in view of “Metzler” (US 2021/0125108 A1).

	Regarding claim 3, the rejection of claim 2 is incorporated herein. Note rejection under 35 USC 112. Furthermore, Wilson teaches
	[determining an class/action of the query] based on a user indicator, a timing indicator, and the at least one keyword. (Figure 2, element 280 shows a sequence classifier. The classifier subcomponent 286 is described at [0072], where it is indicated that the classification is based on the clique similarity, which depends on the keywords as described with respect to the previous limitation. [0028] clarifies that the classification which is determined is a classification of an action performed by the resource-provisioning system such as “opening file”. The classification is based on a value such as a probability or likelihood (interpreted as falling within the broadest reasonable interpretation of a “correlation value”) output by the classifier as described at [0081]. [0071] describes the processing of a sequence which includes extracting metadata (i.e., segmenting the metadata from the remainder of the sequence). [0073-0074] indicates that a clique similarity analyzer may be applied. The extraction of metadata (i.e., the separation of the metadata from the NL query is a first segmentation. [0072] indicates that the metadata may be transformed into a vector, the components of which are “segments” of the vector. [0071] indicates that user name may be included in the metadata. [0071] indicates that a timestamp may be included in the metadata.) ([0073] indicates that a clique similarity analyzer may be applied. This is described at [0074], where the natural language phrase is parsed to determine keywords.)
	Wilson does not appear to explicitly teach 
	wherein the at least one system log entry comprises a plurality of system log entries and wherein the classifier model is trained using machine learning to rank order each of the plurality of system log entries 
	However, Adinarayan—directed to analogous art—teaches
	wherein the at least one system log entry comprises a plurality of system log entries and ([0021] describes providing the extracted log data to an administrator or support engineer. [0021] indicates that there may be multiple logs and events.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. 
	The combination of Wilson and Adinarayan does not appear to explicitly teach 
	wherein the classifier model is trained using machine learning to rank order each of the plurality of system log entries
	However, Metzler—directed to analogous art—teaches
	wherein the classifier model is trained using machine learning to rank order each of the plurality of system log entries based on [a class of the query] (Abstract describes ranking the relevance of documents to a query using a machine learning model. Figure 1, element 150 shows a ranking model, which is described at [0023]. In particular, “The ranking machine learning model 150 is a machine learning model that has been trained to receive features or other data characterizing an input document and optionally, data characterizing the search query 110 and to generate a ranking score for the input document.” [0048] indicate that the query features may include a class of the query. In the combination with Wilson, the action/topic classification taught by Wilson is taken to correspond to a class of the query. Since the class/action of Wilson is determined based on the user indicator, timing indicator and keyword, any ranking determined using the class/action is also “based” on this data. In the combination with Adinarayan, the logs taught by Adinarayan are understood to be a special type of document, so the general techniques for document ranking taught by Metzler are applicable (note the description of “document” used by Metzler at [0017]). Note that if the broadest reasonable interpretation of “classifier model” were to be determined to encompass both a classifier model and a ranking model, the combination of the classifier taught by Wilson and the ranking model taught by Metzler would read on the “classifier model”. See rejection under 35 USC 112(b).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Wilson and Adinarayan to train a ranking/classifier model using machine learning to rank order each of the plurality of documents/logs as taught by Metzler and described above because the training technique taught by Metzler “reduces or eliminates the impact of position bias on ranking scores generated by the ranking machine learning model” (Metzler, [0025]).

	Claims 10 and 16 recite substantially similar subject matter to claim 3 and are rejected with the same rationale in view of the rejection of claims 9 and 15, mutatis mutandis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schimmelpfeng (US 2015/0317355 A1) – Abstract describes querying a data store which includes service component logs. Figure 4 indicates that the query may be provided as a natural language phrase.
Das (US 2018/0232425 A1) – Abstract describes querying log messages using query strings. [0008] indicates that the queries may be provided in a natural-language format.	Bergen (US 2018/0285775 A1) – Abstract describes classifying support-related messages from users in a support group. [0036] indicates that the messages are provided in natural language.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121